 In the MatterOfCURTISSWRIGHT CORPORATION (PROPELLER DIVI-SION)CLIFTON,N. J.,andAIRCRAFTLODGE 703 I. A. OFM., A. F.OFL.In the Matter of CURTISS-WRIGHT CORPORATION-PROPELLER DIVISIONand I.A. OF M. AIRCRAFT WORKERS LODGE 703 A. F. OF L. THEPROPELLERCRAFT, INC.In the Matter Of CURTISS-WRIGHT CORPORATION (PROPELLER DIVISION).andTHE PROPELLER-CRAFT INC.Cases Nos. R-2637, RE-25, and R-2638SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESSeptember 5, 1941On July 17, 1941, the National Labor Relations Board, hereincalled 'the Board, issued its Decision and Direction of Election inthe above-entitled proceedings.Pursuant to the Direction of Elec-tion, an election by secret ballot was conducted on August 7, 1941,under the direction and supervision of the Regional Director forthe Second Region (New York City). On August 9, 1941, theRegional Director, acting pursuant to Article III, Section 9 of Na-tionalLabor Relations Board Rules and Regulations-Series 2,as amended, issued an Election Report, copies of which were dulyserved upon the parties.As to the balloting and its results, the Regional Director re-ported as follows :Total number eligible to vote____________________________ 1, 795Total number of ballots cast____________________________ 1, 661Total number of valid ballots____________________________ 1, 641Total number of votes in favor of Aircraft Lodge 703, Inter-national Association of Machinists, A. F. of L.____________526Total number of votes in favor of The Propeller-Craft, Inc__ 1, 094Total number of votes in favor of neither union____________21Total number of blank ballots__________________________1Total number of void ballots______________________________0Total number of challenged ballots________________________1935 N. L. R. B., No. 46.212 CURTISS-WRIGHT CORPORATION213On August 15, 1941, Aircraft Lodge 703, International AssociationofMachinists,American Federation of Labor, herein called theAircraft, filed with the Regional Director objections to the conductof the balloting and to the Election Report.On August 19, 1941,theRegional Director, acting pursuant to Article III, Section 9,of National Labor Relations Board Rules and Regulations-Series2, as amended, issued a report recommending that the objectionsbe dismissed.The objections filed by Aircraft allege that the Company per-mitted certain acts on the-part of its employees prior to the electionwhich constituted favoritism by the Company toward the Propeller-Craft.If in fact Aircraft felt that such activity was occurringand that it was likely to affect the results of the election, we believethat this matter would have been called to the attention of the Boardprior to the election.We have carefully considered these and otherobjections and find that they raise no substantial or material issueswith respect to the conduct of the ballot or the Election Report.The,objections are hereby overruled.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Sections8 and 9, of National Labor Relations Board Rules and Regulations-Series 2, as amended,-IT is HEREBY CERTIFIED that The Propeller-Craft, Inc., has beendesignated and selected by a majority of the hourly paid employeesin the Caldwell and Clifton, New Jersey, plants of Curtiss-WrightCorporation (Propeller Division), specifically including employeesin the sub-assembly, final assembly, dural blade department, machineshop, hub department, heat treating and plating department, metal-lurgical department, receiving and shipping departments, inspectiondepartments, stores department including dispatchers, tool serviceemployees except tool designers, maintenance department, experi-mental machinists in the engineering department, learners, guards,employees in the steel plate and blade department, and workinggroup leaders, but excluding cafeteria workers, supervisors, foremen,clerks, and time-study employees, as their representative for thepurposes of collective bargaining and that, pursuant to Section 9(a) of the National Labor Relations Act, The Propeller-Craft, Inc,,is the exclusive representative of all such employees for the purposesof collective bargaining with respect to rates of pay, wages, hours ofemployment, and other conditions of employment.